            Case 1:20-cv-00543-JPC Document 8 Filed 12/07/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          12/7/2020
---------------------------------------------------------------------- X
                                                                       :
CRAIG WILKINS,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-CV-543 (JPC)
                  -v-                                                  :
                                                                       :       NOTICE OF
SPECIALIZED LOAN SERVICING, LLC,                                       :     REASSIGNMENT
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On October 21, 2020, the Court held the Initial Pretrial Conference via telephone. At this

conference, the parties informed the Court that they consented to conducting all further proceedings

before a magistrate judge. The Court then ordered Defendant’s counsel to provide Plaintiff with a

copy of the Court’s Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form.

According to the docket, no party has filed this form.

        By December 21, 2020, the parties shall submit a joint letter updating the Court on the status

of this case. If the parties no longer consent to conducting all further proceedings before a

magistrate judge, the parties should indicate such in the joint letter.

        The Clerk of the Court is respectfully directed to mail a copy of this Order to Plaintiff.

        SO ORDERED.

Dated: December 5, 2020                                    __________________________________
       New York, New York                                           JOHN P. CRONAN
                                                                  United States District Judge
